DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A supplemental amendment was filed on 1/13/2021, in which all previous claims were cancelled and new claims 130-149 were added. The claim set from 1/13/2021 is under consideration in this Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 135 is objected to because of the following informalities:  the claim lacks the conjunction “and” or “or” within the group of elements that comprise the epigenetic target region.
Appropriate correction is required.

143 is objected to because of the following informalities:  the claim recites “third subsamples combined” starting in line 1 rather than “third subsamples are combined”.
Appropriate correction is required.

Claim Interpretation
Claim 130 recites steps (a) to (e). Step (b) is not limited to being performed at a particular point in the method other than it must be after step (a). The claim is interpreted as encompassing embodiments in which steps (a), (c), (d) and (e) are performed in the order they are recited and step (b) may be performed at any point after step (a). The interpretation is based on the fact that steps (c) to (e) do not refer to any cfDNA that has been affected by the procedure or subjected to the procedure of step (b).

Claim 134 includes an “optional” claim element which is not required and does not limit the scope of claim 134.

Claim 136 further limits claim 135 and broadly encompasses the epigenetic target region set comprises at least one of the following: a hypermethylation variable target region set, a hypomethylation variable target region set, a methylation control target region set and a fragmentation variable target region set comprising transcription start site regions and/or CTCF binding regions.



Claim 143 includes an “optional” claim element which is not required and does not limit the scope of claim 143.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 130-144 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The instant specification describes a cytosine and a variety of modified cytosines and procedures that differentially affect those bases based on their type, e.g. affects cytosine but not methylated cytosine, etc.
The only other example of a nucleobase having a modified form is adenine and N6-methyladenine, N6-hydroxymethyladenine and N6-formyladenine (para. 251). Both N6-hydroxymethyladenine and N6-formyladenine are known to occur in mammalian messenger RNA as demonstrated by Fu (Nature Communications. 2013. 4:1798) and N6-hydroxymethyladenine has been shown to occur in genomic DNA as demonstrated by Xiong (Nucleic Acids Research. 2019. 47(3):1268-1277). While cfDNA is derived from genomic DNA, the instant specification provides no evidence that N6-hydroxymethyladenine and N6-formyladenine occur within cfDNA as found outside of the cell.
The instant specification provides no examples of a procedure that: affects adenine differently than N6-methyladenine, N6-hydroxymethyladenine and N6-6-methyladenine differently than adenine, N6-hydroxymethyladenine and N6-formyladenine; affects N6-hydroxymethyladenine differently than adenine, N6-methyladenine and N6-formyladenine, etc. The state of the art does not provide the knowledge that is lacking in the specification.
The ordinary artisan would not have found applicant to be in possession of the full of the scope of the claimed invention, in particular the limited number of species of modified cytosine and adenine nucleobases does not provide support for the full scope of any and all modified nucleobases encompassed by the claims and the limited number of procedures that effect cytosines and modified cytosines does not provide support for the full scope of any and all procedures that effect to bases in cfDNA differently.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 134 and 138 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 134, the claim states “the DNA before capture”. The term “DNA” lacks proper antecedent basis as generic “DNA” is not set forth in the claim and it is unclear if the recitation is referring to the “cfDNA” element of the claimed methods. The claim does not set forth a step of “capturing” and it is unclear which steps are considered to be “before capture”. For example, is step (b) considered to be required to be performed prior to “capture”. If applicant intends “before capture” to be referring to step (d) is it suggested the claim be amended to recite “before separating the complexes”.
Regarding claim 138, the claim recites “the collected cfDNA” in lines 2 and 3. The recitation lacks proper antecedent basis as the claim fails to previously set forth any “collected cfDNA” or a step of “collecting cfDNA”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 130-140 and 144-146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0244885 A1) and Mortimer (WO 2017/181146).
Wang demonstrates the state of the art regarding isolating methylated DNA through a MeDIP assay and obtaining methylation information through bisulfite sequencing.
Regarding claims 130 and 145-146, Wang teaches partitioning a DNA sample in to a plurality of subsamples: a first subsample that is enriched for methylated 
Wang teaches subjecting the first subsample to a bisulfite treatment procedure that differently effects cytosine and methylated cytosine (Fig. 1).
Wang teaches contacting and selecting sequences of interest using probes, for example chip probes to reduce the size of the sequencing library, which would be separated from those DNAs which do not bind the probes (para. 19).
Wang teaches sequencing the captured DNA (Fig. 1; para. 19). The fact the DNA has been bisulfite treated allows for distinguishing the cytosine from methylated cytosine.
Regarding claims 137-138, Wang teaches partitioning based on methylation levels based on binding to protein (Fig. 1; para. 11-13 and 164-165).
Regarding claim 144, the bisulfite treating procedure of Wang affects the base pairing specificity of cytosine but not methylated cytosine.
Wang does not teach the probes include target-binding probes specific for an epigenetic target set (claim 130) or the elements of 131-136 and 139-140.
Mortimer demonstrates that state of the art with regards to the analysis of cfDNA for both mutations and methylation status.
Regarding claims 130 and 135-136, Mortimer teaches contacting cfDNA with target-specific probes that detect hotspot regions as sequence-variable target sets and regions of differential methylation as an epigenetic target set (para. 115 and 157). The regions of differential methylation includes transcription state sites (para. 157).

Mortimer also teaches the benefit of using cfDNA is that is provides a noninvasive method for early detection of cancer or for “biopsy” of a known cancer (para. 145).
Regarding claims 131-133, Mortimer teaches altering conditions to enhance capture of some target sequences versus others such that a desired amount is captured for downstream sequencing (para. 240).
Mortimer further teaches that not all locus reads contain a mutation and the mutation may only be present in 0.1% of reads at a locus (para. 262).
Thus, it would have been prima facie obvious at the time of filing to the ordinary artisan to have differentially enriched for the mutated targets in order to have a desired amount of material for sequencing and detection of the mutation. It would have been prima facie obvious to have configured the target-specific probes such that a higher yield of hotspot regions are captured than regions of differential methylation because all captured regions of differential methylation provide methylation sequence information while not all hotspot regions provide sequence information about the mutations that are present in the sample as a whole.
As a result of differential tiling capture prior to sequencing, the sequencing depth for the two sets of targets are different. In particular, if more hotspot regions are captured than regions of differential methylation then the sequencing depth of the hotspot regions is greater than the sequencing depth of the regions of differential methylation.

Regarding claims 134 and 139, Mortimer teaches ligating barcoded adapters to subsamples or partitions of the cfDNA (para. 38, 136; p. 88).
Regarding claim 140, it would have been prima facie obvious at the time of filing to the ordinary artisan to have pooled the partitions after being tagged and after the first subsample is treated with bisulfite because it allows for multiplexed sequencing and providing data from bisulfite treated and untreated DNA. The sequencing of both types of DNA are routinely done in bisulfite sequencing because it allows one to compare the sequences and identify which nucleotide positions correspond to cytosines and methylated cytosines. The modification has a reasonable expectation of success based on the state of the art regarding bisulfite sequencing.
	Alternatively, it would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Mortimer by incorporating the methylation assays of Wang. One would have been motivated to make such a modification because it allows one to both identify methylated regions within cfDNA as well as determine the specific sites of methylation within the regions.

Claims 141-143 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0244885 A1) and Mortimer (WO 2017/181146) as applied to claim 130 above and in further view of Nair (Epigenetics. 2011. 6(1):34-44).
Regarding claims 141-143, Wang and Mortimer render obvious the methods of claim 130 as required by claims 141-143.
Wang and Mortimer do not specifically teach the elements of claims 141-143.
Nair demonstrates differences between a MeDIP assay, such as that of Wang, and a methyl-CpG binding domain or MBD assay.
Regarding claim 141, Nair demonstrates an MBD assay is used to analyze multiple DNA fractions or partitions that have varying levels of methylated cytosine (Figure 1). The fractionation is done based on salt concentrations and different DNA regions are eluted based on the methylation status of those cites, e.g. fully methylated, heterogeneously methylated, unmethylated, etc. (p. 35, MBD-enrichment of methylated DAN by salt fractionation).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have substitute the MeDIP assay of Wang with the MBD assay of Nair. One would have been motivated to make the modification because it allows one to partition DNA into a plurality of partitions based on the level of methylation within the DNA and thus be able to identify DNA regions that are fully methylated, heterogeneously methylated, unmethylated, etc. The modification has a reasonable expectation of success as it simply substitutes one known assay for another known assay used to analyze methylation status of DNA.
Regarding claims 142-143, it would have been prima facie obvious at the time of filing to the ordinary artisan to have tagged the multiple partition of Nair and pooled them after the first subsample is treated with bisulfite because it allows for multiplexed sequencing and providing data from bisulfite treated and untreated DNA as well as information about the DNA contained within the different partitions. The modification has a reasonable expectation of success based on the state of the art regarding bisulfite sequencing and methylated DNA isolation techniques.

Claim 147-149 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0244885 A1) and Mortimer (WO 2017/181146) as applied to claim 130 and 145-146 above and in further view of He (US 2014/0322707 A1).
Regarding claims 147-149, Wang and Mortimer render obvious the methods of claims 130 and 145-146 as required by claims 147-149.
Wang and Mortimer do not specifically teach the elements of claims 147-149.
However, He demonstrates it was known that bisulfite sequencing does not discriminate between methylated cytosine and hydroxymethylated cytosine (para. 5).
Regarding claims 147-149, He teaches a method known as TAB-Seq or Tet-assisted bisulfite sequencing (para. 378). The method allows for the single-base resolution detection of 5-hydroxymethylated cytosine (5-hmC) (para. 378), which is a widely accepted player of epigenetic regulation and potential disease marker (para. 8).
The method is based on protecting 5-hmC from TET oxidation via glycosylation (Fig. 1 and 11).


Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634